Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/11/2022 has been entered. Claims 1-4 and 9-11 remain pending in the application. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 8492679) in view of Miyata (US 10702955).
Regarding claim 1, Sugahara teaches a flux-cored wire, comprising: a sheath (Col. 2 lines 25-26 outer sheath) and a flux that fills the sheath (Col. 2 lines 25-26 flux cored wire), the flux-cored wire comprises substantially no As, Sb, Pb, or Bi, (Col. 2 lines 25-40  As, Sb, Pb, or Bi not present in wire), a composition of a slag component in the flux-cored wire satisfies, in terms of mass fraction with respect to a total mass of the flux-cored wire (Col. 2 lines 45-50 slag - forming component), TiO2: 4.00% to 9.00% (Col. 2 lines 25-40 4.0-9.0 mass % TiO2 ), SiO2: 0.30% to 2.00% (Col. 2 lines 25-40 0.1-2.0 mass % SiO2), ZrO2: 1.50% to 3.00% (Col. 2 lines 25-40 0.5-4.0 mass % ZrO2), Al2O3: 0.30% or less (Col. 2 lines 45-50 no Al2O3 present), and MgO: 0.50% or less (Col. 2 lines 45-50 no MgO present), a composition of an alloy component contained in the sheath and the flux of the flux-cored wire satisfies, in terms of mass fraction with respect to the total mass of the flux-cored wire, C: 0.005% to 0.150% (Col. 2 lines 45-50 C: 0.04 mass % or below), Si: 0.05% to 1.00% (Table 3 Si 0.38 mass%) , Mn: 0.20% to 3.00% (Table 3 Mn 0.70 mass%), Cr: 15.00% to 35.00% (Col. 2 lines 45-50 Cr: 22.0-30.0 mass %), Ni: 5.00% to 25.00% (Col. 2 lines 45-50 Ni: 6.0-12.0 mass %,) Mo: 5.00% or less (Col. 2 lines 45-50 Mo: 2.0-5.0 mass %), Nb: 2.00% or less, Ti: 1.00% or less, N: 1.00% or less (Col. 2 lines 45-50 no Nb, Ti, or N present), the balance: Fe and incidental impurities (Table 3 remained of Fe and incidental impurities) and A={[Cr]+(4.3×[Nb])} (Col. 2 lines 45-50 given the ranges for Cr and Nb, A is of the range 22-30) but is silent on wherein the flux-cored wire is suitable for gas-shielded arc welding, as a shielding gas, a gas, comprising O2, CO2 and Ar, that satisfies relationships of that satisfies relationships of 0%≤[O2]≤5%, 0%≤[CO2]≤15%, and {[CO2]+(3×[O2])}≤15. 
However, Miyata teaches wherein the flux-cored wire is suitable for gas-shielded arc welding, as a shielding gas, a gas, comprising O2, CO2 and Ar (Col. 3 lines 1-11 shielding gas comprising AR, CO2, and O2), that satisfies relationships of 0%≤[O2]≤5%, 0%≤[CO2]≤15%, and {[CO2]+(3×[O2])}≤15 (Col. 3 lines 1-11 shielding gas comprising 0 to 5%, the oxidizing gas being Co2 and O2) and a relationship {(3×[O2])+[CO2]+(0.0085×A2)−(0.19×A)}≤20.0 is satisfied where [Cr] represents a mass fraction of the Cr and [Nb] represents a mass fraction of the Nb with respect to the total mass of the flux-cored wire (Col. 3 lines 1-11 using range of CO2 and O2 of 0 to 5% and A value from Ishida, satisfies equation).
Sugahara and Miyata are considered to be analogous to the claimed invention because they are in the same field of flux cored wires. It would have been obvious to have modified Sugahara to incorporate the teachings of Miyata to have a shielding gas comprising O2, CO2 and Ar satisfying 0%≤[O2]≤5%, 0%≤[CO2]≤15%, {[CO2]+(3×[O2])}≤15 and {(3×[O2])+[CO2]+(0.0085×A2)−(0.19×A)}≤20.0 in order to limit the amount of oxides so that it does not degrade the coating adhesion (Miyata Col. 7 lines 15-20).
Regarding claim 2, Sugahara and Miyata teach the flux-cored wire according to claim 1, and Sugahara teaches wherein the composition of the slag component satisfies a relationship 1.15≤[{3×([ZrO2]+[MgO])}+(1.2×[Al2O3])+[TiO2]+(0.3×[SiO2])]/([TiO2]+[SiO2]+[ZrO2]+[Al2O3]+[MgO]) ≤1.75 (Col. 2 lines 45-50, satisfies equation using min and max parameters for the given components) where [TiO2] represents a mass fraction of the TiO2, [SiO2] represents a mass fraction of the SiO2, [ZrO2] represents a mass fraction of the ZrO2, [Al2O3] represents a mass fraction of the Al2O3, and [MgO] represents a mass fraction of the MgO with respect to the total mass of the flux-cored wire.
Regarding claim, 3 Suguhara and Miyata teach the flux-cored wire according to claim 1, and Suguhara teaches wherein the composition of the slag component further satisfies a total of values obtained by converting alkali metal components contained in a Na compound, a K compound, and a Li compound into Na2O, K2O, and Li2O, respectively, in terms of mass fraction with respect to the total mass of the flux-cored wire: 0.25% to 1.50%, (Col. 5 lines 1-10 Li2O, Na2O and K2O: 0.50-1.50 Mass%Per Total Mass of wire in Total),  an amount of F contained as a metal fluoride in the flux-cored wire: 0.05% to 0.80% (Col. 5 lines 30-35 fluorine amount is 0.30-0.90 mass %) and Fe2O3: 0.50% or less (Col. 2 lines 25-40 Fe2O3 not present) and an incidental metal oxide: 0.20% or less (Col. 2 lines 25-40 incidental metal oxides not present). but is silent on a total of values obtained by converting alkali metal components contained in a Na compound, a K compound, and a Li compound into Na2O, K2O, and Li2O, respectively, in terms of mass fraction with respect to the total mass of the flux-cored wire: 0.25% to 1.50%.
Regarding claim 4, Sugahara and Miyata teach the flux-cored wire for gas shielded arc welding according to claim 1, and Sugahara teaches wherein a content of the flux in the flux-cored wire is 8.0% to 30.0% in terms of mass fraction with respect to the total mass of the flux-cored wire (Col. 6 lines 55-60 mass of the flux to the total mass of the wire: 25.0-40.0 mass %), and a content of the slag component in the flux is 7.0% to 15.0% in terms of mass fraction with respect to the total mass of the flux-cored wire (Col. 4 lines 20-30 TiO2 being the slag forming agent, 4.0-9.0 Mass % Per Total Mass of Wire).
Regarding claim 9, Sugahara and Miyata teach A welding method comprising: performing welding by using the flux-cored wire according to claim 1 and Sugahara teaches with a welding heat input (F) in a range of 10.0≤F≤19.0, the welding heat input being represented by a formula below: Welding heat input(F)(kJ/cm)=current(A)×voltage(V)/welding speed (cm/s)/1000 (Table 4 minimum and maximum of welding conditions satisfies the equation).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 10870178) in view of Miyata (US 10702955) and in further view of Ishizaki (WO2017145854) with references made to attached machine translations.
Regarding claim 10, Sugahara teaches a flux-cored wire, comprising: a sheath (Col. 2 lines 25-26 outer sheath) and a flux that fills the sheath (Col. 2 lines 25-26 flux cored wire), the flux-cored wire comprises substantially no As, Sb, Pb, or Bi, (Col. 2 lines 25-40  As, Sb, Pb, or Bi not present in wire), a composition of a slag component in the flux-cored wire satisfies, in terms of mass fraction with respect to a total mass of the flux-cored wire (Col. 2 lines 45-50 slag - forming component), TiO2: 4.00% to 9.00% (Col. 2 lines 25-40 4.0-9.0 mass % TiO2 ), SiO2: 0.30% to 2.00% (Col. 2 lines 25-40 0.1-2.0 mass % SiO2), ZrO2: 1.50% to 3.00% (Col. 2 lines 25-40 0.5-4.0 mass % ZrO2), Al2O3: 0.30% or less (Col. 2 lines 45-50 no Al2O3 present), and MgO: 0.50% or less (Col. 2 lines 45-50 no MgO present), a composition of an alloy component contained in the sheath and the flux of the flux-cored wire satisfies, in terms of mass fraction with respect to the total mass of the flux-cored wire C: 0.005% to 0.150% (Col. 2 lines 45-50 C: 0.04 mass % or below), Si: 0.05% to 1.00% Table 3 Si 0.38 mass%), Mn: 0.10% to 4.00% (Table 3 Mn 0.70 mass%), Cr: 10.00% to 35.00% (Col. 2 lines 45-50 Cr: 22.0-30.0 mass %), W: 5.00% or less (Col. 2 lines 45-50 W: 4.0 mass % or below,), Mo: 20.00% or less (Col. 2 lines 45-50 Mo: 2.0-5.0 mass %), Nb: 4.50% or less, Co : 2.50% or less, Ti: 1.00% or less, N: 0.50% or less (Col. 2 lines 45-50 no Nb, Co, Ti, or N present), relationship {(3 x [O2]) + [CO] + (0.0085 x A^2) - (0.19 x A)} < 20.0 (Col. 2 lines 45-50 given ranges for each element and A value, the equation is satsified), and A (Col. 2 lines 45-50 given the ranges for Cr and Nb, A is of the range 22-30) but is silent on Fe: 0.10% to 10.00% and Ni, wherein the flux-cored wire is suitable for gas-shielded arc welding, as a shielding gas, a gas, comprising O2, CO2 and Ar, that satisfies relationships of that satisfies relationships of 0%≤[O2]≤5%, 0%≤[CO2]≤15%, and {[CO2]+(3×[O2])}≤15.
Miyata teaches wherein the flux-cored wire is suitable for gas-shielded arc welding, as a shielding gas, a gas, comprising O2, CO2 and Ar (Col. 3 lines 1-11 shielding gas comprising AR, CO2, and O2), that satisfies relationships of 0%≤[O2]≤5%, 0%≤[CO2]≤15%, and {[CO2]+(3×[O2])}≤15 (Col. 3 lines 1-11 shielding gas comprising 0 to 5%, the oxidizing gas being Co2 and O2) and a relationship {(3×[O2])+[CO2]+(0.0085×A2)−(0.19×A)}≤20.0 is satisfied where [Cr] represents a mass fraction of the Cr and [Nb] represents a mass fraction of the Nb with respect to the total mass of the flux-cored wire (Col. 3 lines 1-11 using range of CO2 and O2 of 0 to 5% and A value from Ishida, satisfies equation).
It would have been obvious to have modified Sugahara to incorporate the teachings of Miyata to have a shielding gas comprising O2, CO2 and Ar satisfying 0%≤[O2]≤5%, 0%≤[CO2]≤15%, {[CO2]+(3×[O2])}≤15 and {(3×[O2])+[CO2]+(0.0085×A2)−(0.19×A)}≤20.0 in order to limit the amount of oxides so that it does not degrade the coating adhesion (Miyata Col. 7 lines 15-20).
However, Ishizaki teaches Fe: 0.10% to 10.00% (Pg. 7 lines 282 – 284 Fe: 0-6.0%) and Ni (Pg. 6 lines 245-246 Ni: 49.0-70%).
Sugahara, Miyata, and Ishizaki are considered to be analogous to the claimed invention because they are in the same field of flux cored wires. It would have been obvious to have modified Sugahara and Miyata to incorporate the teachings of Ishizaki to have Fe be 0.10% to 10.00% in order to prevent the decrease of strength caused by excessive Fe (Ishizaki Pg. 7 lines 282 – 284). It would have been obvious to have modified Sugahara and Miyata to incorporate the teachings of Ishizaki  to have Ni in order to ensure low temperature toughness (Ishizaki Pg. 6 lines 245-246). 
Regarding claim 11, Sugahara, Miyata, and Ishizaki teach a welding method comprising: performing welding by using the flux-cored wire according to claim 10 and Sugahara teaches with a welding heat input (F) in a range of 10.0≤F≤19.0, the welding heat input being represented by a formula below: Welding heat input(F)(kJ/cm)=current(A)×voltage(V)/welding speed (cm/s)/1000 (Table 4 minimum and maximum of welding conditions satisfies the equation).

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument towards claim 1, that Ishida teaches an indispensable Al quantity that is not present in the current application, the previously cited reference, Sugahara, is used to overcome the arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761